DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,994,712 (Fisher et al.).
Regarding claim 1, Fisher et al. teaches a vessel fiducial marker (Figure 41A, attachment means, 36) for distinguishing an area in a body to be irradiated during radiotherapy, and for staying at a desired position only in a vessel (The limitation “for distinguishing an area in a body to be irradiated during radiotherapy, and for staying at a desired position only in a vessel” is functional language. The “marker” 36 engages tissue when deployed, thus is capable of retaining its position when placed in a vessel during radiotherapy, col. 18, lines 1-15; Figure 41A), wherein the vessel fiducial marker (36) has a one-stroke three-dimensional curved twisted S shape in order to discriminate from a living tissue, and wherein the vessel fiducial marker (36) is made from a single linear member of metal wire material absorbing radiation (“metal wire”, col. 1, lines 42-53; radiopaque/visible under imaging, col. 2, lines 27-37; col. 18, lines 1-15; Figure 41A).
Claims 1, 3, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0112423 (Chu).
Regarding claim 1, Chu teaches a vessel fiducial marker (Figures 4, 55, and 57) for distinguishing an area in a body to be irradiated during radiotherapy, and for staying at a desired position only in a vessel (The limitation “for distinguishing an area in a body to be irradiated during radiotherapy, and for staying at a desired position only in a vessel” is functional language. Since the device of Chu is intended to remain in place once deployed within a vessel, the device is capable of performing the claimed function; nickel titanium shape memory alloy, [0061]-[0063]; device implanted in vessel to remain in position to restore valve function, [0058], [0065]; Figures 4, 55, and 57), wherein the vessel fiducial marker has a one-stroke three-dimensional curved shape selected from an S shape (Figure 55), a figure 8 shape (Figure 57), or a twisted figure 8 shape (Figure 4) in order to discriminate from a living tissue, and wherein the vessel fiducial marker is made from a single linear member of metal wire material absorbing radiation (nickel titanium shape memory alloy with radiopaque marker, [0061]-[0063]; continuous wire, [0067]; [0070]; [0086]; see Figures 4, 55, 57).
Regarding claims 3 and 4, Chu teaches the vessel fiducial marker comprises a shape memory material and a nonmagnetic material that reduces metal artifact (shape memory nickel titanium, [0061]-[0063]).
Regarding claim 11, Chu teaches the vessel fiducial marker, once inserted, remains in a vessel without embolization (Since the device is configured for remaining in its deployed position within a vessel to restore valve function, the device is capable of remaining in the vessel without embolization of the vessel, [0058], [0065]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,994,712 (Fisher et al.).
Regarding claims 3 and 4, Fisher et al. teaches all the limitations of claim 1. Fisher et al. does not specify the vessel fiducial marker as cited is formed of a shape memory material, or that it comprises a nonmagnetic material that reduces metal artifact.
However, Fisher et al. teaches an alternative embodiment of a vessel fiducial marker formed of a nickel titanium alloy, thus is formed of a shape memory material and comprises a nonmagnetic material that reduces metal artifact (resilient nickel titanium alloy, col. 18, 24-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 41A to be formed of a nickel titanium shape memory alloy as taught by Figures 42A-B, because Fisher et al. teaches forming the marker from nitinol allows the marker to return to its “unbent” configuration upon deployment from its delivery tool to engage the surrounding tissue, as desired (col. 18, lines 24-34).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 1 August 2022, with respect to the rejections of claims 1, 3, 4, and 11 under 35 U.S.C. 102 citing Selis have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, new grounds of rejection are made in view of Fisher et al. and Chu as these references respectively better teach and/or suggest applicant’s claimed invention.
Allowable Subject Matter
Claims 7-9 and 13-18 are allowed for the reasons noted in the prior Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,306,153 (Kurz) teaches shape memory fiducial markers including an “s-shape” (Figures 1-5).
U.S. Patent Application Publication No. 2003/0078465 (Pai et al.) teaches shape memory markers (Figures 8D-18D).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791